Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 24, 1993, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that the Assistant District Attorney’s summation constituted reversible error. In any event, none of the alleged errors would warrant reversal of the judgment in the exercise of our interest of justice jurisdiction (see, People v Pilgrim, 208 AD2d 868).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), without merit, or constitute harmless error. Sullivan, J. P., Rosenblatt, O’Brien and Thompson, JJ., concur.